Case 2:20-cv-00968-MTL Document 1-1 Filed 05/18/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Civil Cover Sheet

This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in
September 1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet.
The information contained herein neither replaces nor supplements the filing and service of pleadings or other papers as
required by law. This form is authorized for use only in the District of Arizona.

The completed cover sheet must be printed directly to PDF and filed as an
attachment to the Complaint or Notice of Removal.

 

Arch Insurance Group, Ine. ;

Plaintiff(s): Sidney Naiman ; Fred Heidarpour Defendant(s): Affinity Insurance Services, Inc
, Inc.

County of Residence: Maricopa County of Residence: Outside the State of

 

Arizona
County Where Claim For Relief Arose: Maricopa
Plaintiff's Atty(s): Defendant's Atty(s):
Penny Koepke (Sidney Naiman )
Maxwell & Morgan P.C.
4854 E. Baseline Road, Suite 104
Mesa, Arizona 85206
480-833-1001
II. Basis of Jurisdiction: 4, Diversity (complete item TIT)

Il. Citizenship of Principal
Parties (Diversity Cases Only)
Plaintiff- 1 Citizen of This State
Defendant:-2 Citizen of Another State

IV. Origin : 1. Original Proceeding

V. Nature of Suit: 190 Other Contract

VLCause of Action: 28 U.S.C, 1332, Unjust enrichment claim regarding travel
insurance.

VIL. Requested in Complaint
Class Action: Yes
Dollar Demand:

 

 
Case 2:20-cv-00968-MTL Document 1-1 Filed 05/18/20 Page 2 of 2

Jury Demand: Yes

VIII. This case is not related to another case.

 

Signature: /s/ Penny Koepke
Date: 05/18/2020

If any of this information is incorrect, please go back to the Civil Cover Sheet Input form using the Back button in
your browser and change it, Once correct, save this form as a PDF and include it as an attachment to your case
opening documents.

Revised: 01/2014

 

 
